Bockes, J.:
The immediate cause of injury here complained of was an act of gross carelessness on the part of “ the postal clerk ” in the employ of the Hnited States government, while on duty on the defendant’s *107road. The legal relations between the defendant’s company and this person was that of carrier and passenger. (Price v. Penn. R. R. Co., 22 Alb. L. J., 391.) This is so held in our own State in the analogous cases of express messengers and herdsmen riding on trains, under contract with the company for the transportation of property in their charge. (Blair v. Erie R. Co., 66 N. Y., 313.) And it is decided in Putnam v. B’way and Sec. Av. R. R. Co. (55 N. Y., 108), that a railroad company is not liable for the wrongful acts of a passenger, save as it is bound to exercise the utmost vigilance in maintaining order and guarding its passengers from violence. In this case Judge Allen says: “ There is no such privity between a railway company and a passenger as to make‘it liable for the wrongful acts of the passenger upon any principle; ” and the learned judge cites with approval the doctrine laid down in Pittsburg, F. W. & C. R. R Co. v. Hinds (53 Penn. St. R., 512), on this point. It is difficult to see how or on what principle the defendant’s company can be held liable in this case for the careless and wrongful act of the “ postal clerk ” in throwing the mail bags from the train. He was in no respect the agent or servant of the company. He was not engaged in its business, nor was he at all subject to its direction or control any more than was any passenger on the train. Suppose that this “postal clerk” or any passenger had leaped from the train under the same circumstances as attended the throwing off of the mail bags, and had thus caused the injury to the plaintiff here complained of, would the railroad company have been liable therefor? Certainly not. The company could not be held liable in such case, and for the plain reason that the act was not the act of the company, nor of its agent or servant, nor did it pertain to the business of the company. Such act the company was not bound to anticipate. The company could not assume that a passenger would commit a wrongful act; so it was not bound to anticipate its occurrence.
It is urged that the company were negligent in not furnishing some safeguard or protection to persons who might be injured by the act of the “postal clerk” in throwing the mail bags from the train. But if they were thrown off with proper observation and care, no injury could result from such act to which liability would attach. So the company had the right to believe, and to *108base its conduct upon such belief, that the “ postal clerk ” would act with due prudence. There was consequently no negligence in omitting to make provision against an improbable emergency under the broadest rule of obligation; the company was bound to provide against such dangers only as could be reasonably anticipated or naturally expected to occur. (Cleveland v. N. J. S. Co., 68 N. Y., 312, 313.)
This rule of duty was considered by Judge Folger in the case cited, and also by Judge Grover in Dougan v. C. T. Co. (56 N. Y., 7, 8.) In the latter case; it is said that the defendant was bound to provide only against such dangers as would be reasonably apprehended by prudent persons.
That was a case where a passenger on the defendant’s boat slipped from the gangway, only protected by a single bar about three feet above the deck. The learned judge said “ the evidence showed that all the passenger boats upon the lake had been constructed and run in the same way in this respect; that boats had so been run for a great number of years, and there was no proof tending to show that anyone had ever before fell and gone overboard under the railing, or that any such danger had been apprehended by any one. It was obvious that no such thing was likely to occur.” And the learned judge further remarked: “ When, as in the present case, numerous boats constructed in this same way had been run for years with perfect safety to the passengers, where there was no ground for supposing that any passenger, ever permitted to be there, would fall under the railing, to find negligence from a failure to board up the space so as to preclude such a possibility, could not be justified.” In that case it was held that there was no question to be submitted to the jury. This subject is also treated by Judge Allen, in Putnam v. Broadway and Second Avenue Railroad Company (above cited), in a like line of reasoning. It is there laid down as a sound rule of law that a party is only answerable, as for negligence, for omitting to provide against those dangers which might be reasonably expected to occur, such as might be foreseen by ordinary forecast; and this, too, is the doctrine of Cleveland v. N. J. S. Co. (68 N. Y., 312, 313). Giving application to these well settled principles, it seems impossible to hold the defendant’s company liable in this case. The plaintiff mult seek redress for his injuries against the “ postal clerk” *109or against tbe principal in whose business be was engaged. That tbe “postal clerk” is irresponsible, pecuniarily, or tbat redress cannot be obtained against bis principal in tbis case, is no ground for casting babibty upon tbe defendant’s company.
Tbe judgment and order appealed from should be reversed and a new trial granted, costs to abide tbe event.
Boardman, J., concurred; Learned, P. J., taking no part.
Judgment and order reversed, new trial granted, costs to abide event.